Exhibit 99.1 NEWS Charter Announces Completion of Tender Offers St. Louis, Missouri – December 29, 2011 – Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced the final results of the previously announced cash tender offers for the Charter Communications Operating, LLC (“Charter Operating”) 8% Senior Second Lien Notes due 2012 (“2012 Notes”), the Charter Operating 10.875% Senior Second Lien Notes due 2014 (“2014 Notes”) and the CCH II, LLC (“CCH II”) 13.50% Senior Notes due 2016 (“2016 Notes” and, together with the 2012 Notes and the 2014 Notes, the “Notes”) commenced November 30, 2011 for the outstanding debt securities listed below up to $1.0 billion (the “Maximum Purchase Price”) at anaggregate purchase price, including the tender premium. The tender offers expired at 11:59 p.m. EST, on December 28, 2011 (the "Expiration Date"). As previously announced, as of 5:00 p.m., Eastern Standard Time (EST), on December 13, 2011, (the "Early Tender Date"), approximately $407 million aggregate principal amount of the 2012 Notes, $234 million aggregate principal amount of the 2014 Notes and $668 million aggregate principal amount of the 2016 Notes were validly tendered. As of the Expiration Date, an additional $75 thousand aggregate principal amount of the 2014 Notes, and $1.4 million aggregate principal amount of the 2016 Notes were validly tendered. No additional 2012 Notes were tendered. This represents approximately 44.84%, 42.93% and 37.91% of the outstanding principal amount of the 2012 Notes, 2014 Notes and 2016 Notes, respectively. Charter accepted for payment all of the 2012 Notes and 2014 Notes and $286 million of the 2016 Notes that were validly tendered and not withdrawn by the Expiration Date. Charter paid: - $1,025.00 for each $1,000 principal amount of the 2012 Notes tendered, which includes an early tender premium of $25.00 per $1,000 principal amount of notes; - $1,073.75 for each $1,000 principal amount of the 2014 Notes tendered before the Early Tender Date, which includes an early tender premium of $25.00 per $1,000 principal amount of notes; 1 - $1,048.75 for each $1,000 principal amount of the 2014 Notes tendered after the Early Tender Date; - $1,160.00 for each $1,000 principal amount of the 2016 Notes tendered before the Early Tender Date, which includes an early tender premium of $25.00 per $1,000 principal amount of notes and - $1,135.00 for each $1,000 principal amount of the 2016 Notes tendered after the Early Tender Date. Holders may obtain copies of the Offer to Purchase from the Information Agent for the tender offers, Global Bondholder Services Corporation, at (212) 430-3774 (collect) and (866) 389-1500 (toll free). BofA Merrill Lynch, Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC are serving as the Dealer Managers for the tender offer. Questions regarding the tender offer may be directed to BofA Merrill Lynch, Debt Advisory Services at (800) 292-0070 (toll free) or (646) 855-3401 (collect); Citigroup Global Markets Inc., Liability Management Group at (800) 558-3745 (toll free) or (212) 723-6106 (collect) or Credit Suisse Securities (USA) LLC, Liability Management Group at (800) 820-1653 (toll free) or (212) 325-5912 (collect). This announcement is not an offer to purchase, or the solicitation of an offer to sell the Notes. ### Contact: Media: Analysts: Anita Lamont
